Citation Nr: 1416330	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for an eye disability, to include photophobia and presbyopia.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction. 

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to a temporary total rating for hospitalization. 

8.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).

[The issues of entitlement to a rating higher than 10 percent for pseudofolliculitis barbae and service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, a skin disability other than pseudofolliculitis barbae, and a back disability will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to April 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In August 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

By way of background, the claims for entitlement to a rating higher than 10 percent for pseudofolliculitis barbae and service connection for an acquired psychiatric disorder, to include PTSD and depression, a skin disability other than pseudofolliculitis barbae, and a back disability were denied by the RO in October 2007 and March 2009 rating decisions, and were appealed to the Board.  In February 2011, the Veteran testified regarding these issues at a Board hearing before a different VLJ than the undersigned.  

In a September 2011 decision, the Board denied these four claims.  In October 2011, he appealed to the Court, which, in an April 2013 Memorandum Decision, affirmed in part, and set aside in part, the Board's September 2011 decision, and remanded the appeal.

In September 2010, the RO again denied a rating higher than 10 percent for pseudofolliculitis barbae and a TDIU.  The Veteran filed a notice of disagreement with the decision in November 2010.  In a December 2010 letter, the RO informed the Veteran that the issue of pseudofolliculitis barbae had been erroneously rated by the RO, as it was currently before the Board.  However, in a January 2012 statement of the case, the RO again listed the issues on appeal as entitlement to a TDIU and a higher rating for pseudofolliculitis barbae.  In January 2012, the Veteran filed a substantive appeal and requested a Board hearing on the matters.  

While the matter of entitlement to a higher rating for pseudofolliculitis barbae was erroneously addressed in the January 2012 statement of the case, the RO did not have jurisdiction over that issue at that time as that issue, as noted above, was decided in the September 2011 Board decision and was on appeal to the Court.  Thus, the Court, rather than VA, had jurisdiction over the matter of a rating in excess of 10 percent for pseudofolliculitis barbae at that time.  

In a November 2012 decision letter, the RO denied entitlement to service connection for TBI, hearing loss, hypertension, erectile dysfunction, photophobia and presbyopia, and sleep apnea, and a temporary total rating for hospitalization.  In November 2012, the Veteran filed a notice of disagreement with those decisions.

In December 2012, the TDIU issue was certified to the Board.  In May 2013, the Board remanded the TDIU issue for a Board hearing, in accordance with the Veteran's request in his January 2012 substantive appeal.  

In August 2013, the Veteran testified during a Board hearing before the undersigned VLJ.  During that hearing, testimony was given regarding various issues, including entitlement to a TDIU, and service connection for a TBI, sleep apnea, and an eye disability.  Some testimony was also given regarding the issues of a higher rating for pseudofolliculitis barbae, and service connection for a skin disability other than pseudofolliculitis barbae and a psychiatric disorder.  However, as the issues of a rating higher than 10 percent for pseudofolliculitis barbae, and service connection for an acquired psychiatric disorder, to include PTSD and depression, a skin disability other than pseudofolliculitis barbae, and a back disability were not properly before the Board, as VA did not have jurisdiction over such issues at the same time that the Court did, the Board did not have proper jurisdiction over these issues at the time, and they were not properly instituted before the Board.  Thus, these issues will be addressed by the VLJ who conducted the February 2011 hearing only, and will not be addressed by the undersigned VLJ.  See 38 C.F.R. §§ 19.3(a), 20.707 (2013); see also Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Moreover, at the time of the February 2011 hearing, the Board did not have jurisdiction over the issues of entitlement to a TDIU, a temporary total rating, or service connection for TBI, an eye disability to include photophobia and presbyopia, hearing loss, hypertension, erectile dysfunction, and sleep apnea; the Board did have jurisdiction over these issues at the time of the August 2013 Board hearing before the undersigned VLJ.  As such, these issues will be addressed here, as indicated on the title page.

In this regard, in the September 2011 Board decision, the Board specifically considered Rice v. Shinseki, 22 Vet. App. 447 (2009), but determined that the issue of a TDIU was not before the Board at that time, and such determination was not vacated or reversed by the Court in its April 2013 decision.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, in November 2012, the Veteran filed a notice of disagreement with the RO's November 2012 decision denying entitlement to service connection for TBI, hearing loss, hypertension, erectile dysfunction, photophobia and presbyopia, and sleep apnea, and a temporary total rating for hospitalization.  These issues must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

The Veteran's claim for a TDIU is inextricably intertwined with several issues on appeal that are being remanded, and must therefore be deferred and remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case, and notify the Veteran and his attorney of his appellate rights with respect to the issues of entitlement to service connection for TBI, hearing loss, hypertension, erectile dysfunction, an eye disability to include photophobia and presbyopia, and sleep apnea, and a temporary total rating for hospitalization.  Remind the Veteran that to vest the Board with jurisdiction over any of these issues, a timely substantive appeal must be filed.  

2.  After completing the above, and any other development deemed necessary, and following the readjudication of the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, and depression, a skin disability other than pseudofolliculitis barbae, and a back disability, readjudicate the TDIU issue.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



